
	
		II
		111th CONGRESS
		2d Session
		S. 3448
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National
		  School Lunch Act to permit certain service institutions in all States to
		  provide year-round services.
	
	
		1.Short titleThis Act may be cited as the Ensuring
			 All Students Year-round (EASY) Access to Meals and Snacks Act.
		2.Year-round services for eligible
			 entitiesSection 13(a) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended by
			 adding at the end the following—
			
				(11)Year-round option
					(A)In generalExcept as provided in subparagraph (B), a
				service institution that is described in paragraph (6) (excluding a public
				school), or a private nonprofit organization described in paragraph (7), shall
				be eligible for the program under the same terms and conditions as other
				service institutions.
					(B)Reimbursement exceptionA service institution described in
				subparagraph (A), in addition to being eligible for reimbursement for meals
				described in subsection (b)(2) served during each day of operation during the
				periods described in subsection (c)(1), may be reimbursed for up to 1 meal and
				1 snack per child served during each day of operation during—
						(i)after school hours;
						(ii)weekends; and
						(iii)school holidays during the regular school
				calendar.
						.
		3.Conforming amendmentSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended by striking subsection
			 (h).
		
